Citation Nr: 0309029	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  99-06 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for the residuals of 
tobacco addiction.

6.  Entitlement to service connection for wife's miscarriage, 
claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In March 2003, the Board determined that further development 
was required to properly consider the veteran's claims and 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2) in order to notify the veteran of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
had been signed into law on November 9, 2000.  This law 
redefines the obligations of VA, including the Board, with 
respect to the duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim and includes an enhanced 
duty to notify veterans as to the information and evidence 
necessary to substantiate a claim.  

However, the Board no longer has authority to issue VCAA duty 
to notify letters and the claims must be remanded to the 
agency of original jurisdiction for corrective action.  As 
such, with the exception of one issue, which the veteran 
withdrew, the issues will be remanded to the RO.


FINDING OF FACT

At a personal hearing in April 1999, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to service connection 
for his wife's miscarriage, claimed as secondary to Agent 
Orange exposure.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of entitlement to service connection for 
his wife's miscarriage, claimed as secondary to Agent Orange 
exposure, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002) (as amended).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2002) (as amended by 68 Fed. Reg. 13235 (April 
18, 2003)).  

At a personal hearing in April 1999, the veteran indicated as 
follows:  

HO:  And the issue of service connection 
for wife's miscarriage as a result of 
exposure to herbicides is being dropped.  
Is that correct, Mr. [Representative's 
Name].

REP:  Mr. [Veterans Name], is that 
correct?

VET:  Yes sir.  

As such, the Board finds that the veteran has withdrawn his 
appeal as to that issue, and there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The claim for entitlement to service connection for wife's 
miscarriage, claimed as secondary to Agent Orange exposure, 
is dismissed without prejudice.


REMAND

As noted above, on November 9, 2000, the President signed 
into law the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002), 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
In March 2003, the Board chose to undertake additional 
development in this case pursuant to 38 C.F.R. § 19.9(a)(2).  
Specifically, the Board provided the veteran with a copy of 
the provisions of the VCAA regarding the duty to assist and 
duty to notify amendment.   

Since undertaking the aforementioned development, the United 
States Court of Appeals for the Federal Circuit invalidated 
the provisions of 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
These provisions allowed the Board to develop evidence and 
take action to correct a missing or defective VCAA duty to 
notify letter as required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  As the Board no longer has authority 
to issue VCAA letters, a remand for consideration by the 
agency of original jurisdiction is necessary.

Moreover, the veteran indicated that he received treatment 
for a sinus disorder at the VAMC Birmingham, Alabama, in 1994 
or 1995, but it does not appear that the records are 
associated with the claims file.  Therefore, a remand is 
necessary to obtain those records.

Because of the above-referenced court decision and the need 
for additional medical evidence, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should readjudicate the 
veteran's claims taking into consideration 
the duty to assist and notice requirements 
of the VCAA, as well as any new evidence 
added to the record since the last 
Supplemental Statement of the Case (SSOC).  

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for any of the claimed 
disabilities not already associated with 
the claims file.  

In particular, the RO should obtain 
treatment records from the VAMC in 
Birmingham, Alabama, for treatment for a 
sinus condition in 1994 or 1995.  

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



